DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim: “further comprising a second equipotential circuit including an input terminal and an output’ terminal, generating a signal having the same potential as a signal input from the input terminal and outputting the signal from the output terminal without drawing a current from the input terminal, wherein
the control circuit includes a voltage input terminal for inputting a voltage of the sensor element, and
the control circuit inputs the voltage of the sensor element subject to measurement to the voltage input terminal via the second equipotential circuit.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kustanovich (U.S. Patent No. 4,644,801).


With respect to claim 1, Kustanovich discloses a capacitance detection device (see Fig. 5 which discloses a circuit useful in connecting the transducer of Figs. 1-4 to a measuring device for individually measuring the capacitance of each capacitor in the array; col. 2, lines 38-41) comprising:
a sensor unit including a plurality of sensor elements which are arranged two-dimensionally and whose capacitances change (the output of bistable device 206 is connected via electrical resistor 212 to the juncture of line 202 with the input to the buffer amplifier 200. The juncture of the output of bistable device 206 with resistor 212 is connected to a computer 208; computer 208 measures one or more of the charge-discharge periods of the selected capacitor, and thereby provides a measurement of its capacitance; col. 5, lines 31-35; col. 6, lines 16-18);
(the selection of particular capacitors C within the matrix illustrated in FIG. 5, for measurement of its capacitance, is effected by actuating a selected switch SW.sub.X in the X-lines and a selected switch SW.sub.Y in the Y-lines. This selection of the individual capacitors is by computer 208 which issues a command to actuate the SW.sub.X and SW.sub.Y switches for the selected capacitor. In the example illustrated in FIG. 5, it will be seen that capacitor C.sub.2,2 has been selected, the selection being effected by actuating the second from the top switch SW.sub.X to cause its X-lines to be connected to the measuring line 202 (rather to the neutralizing line 210), and actuating the second from the right switch SW.sub.Y to cause its Y-lines to be connected to a common reference potential, in this case ground, rather than to the neutralizing line 210; col. 5, lines 50-65);
a plurality of column control lines connecting the sensor elements in a column direction and connecting the sensor elements to the ground potential side (the capacitances could be read out by scanning circuit which sequentially scans all the capacitors by successively selecting each horizontal row and vertically scanning all the vertical columns in each row shown in Fig. 5; each of the Y-line switches SWy selectively connects its Y-line to line 210 or to ground; col. 5, lines 17-19);
a control circuit supplying a charging voltage to the sensor element subject to measurement via the row control lines, measuring a voltage change of the sensor element (see Fig. 5 which discloses a circuit useful in connecting the transducer of Figs. 1-4 to a measuring device for individually measuring the capacitance of each capacitor in the array; col. 2, lines 38-41), and detecting the capacitance of the sensor element based on the voltage change (the output of bistable device 206 is connected via electrical resistor 212 to the juncture of line 202 with the input to the buffer amplifier 200. The juncture of the output of bistable device 206 with resistor 212 is connected to a computer 208; computer 208 measures one or more of the charge-discharge periods of the selected capacitor, and thereby provides a measurement of its capacitance; col. 5, lines 31-35; col. 6, lines 16-18); and
an equipotential circuit outputting a signal having a potential equal to a potential of the sensor element subject to measurement (col. 6, lines 49-60; transmits the potential from the measuring line to the neutralizing line but interposes a high impedance therebetween), wherein the control circuit
applies a charging voltage to the row control line connected to the sensor element subject to measurement (the selection of particular capacitors C within the matrix illustrated in FIG. 5, for measurement of its capacitance, is effected by actuating a selected switch SW.sub.X in the X-lines and a selected switch SW.sub.Y in the Y-lines. This selection of the individual capacitors is by computer 208 which issues a command to actuate the SW.sub.X and SW.sub.Y switches for the selected capacitor. In the example illustrated in FIG. 5, it will be seen that capacitor C.sub.2,2 has been selected, the selection being effected by actuating the second from the top switch SW.sub.X to cause its X-lines to be connected to the measuring line 202 (rather to the neutralizing line 210), connects the column control line connected to the sensor element to the ground potential side (col. 6, lines 49-60; transmits the potential from the measuring line to the neutralizing line but interposes a high impedance therebetween), and causes the equipotential circuit to set a potential of at least one of the row control line other than the row control line connected to the sensor element subject to measurement and the column control lines other than the column control line connected to the sensor element subject to measurement (the output of bistable device 206 is connected via electrical resistor 212 to the juncture of line 202 with the input to the buffer amplifier 200. The juncture of the output of bistable device 206 with resistor 212 is connected to a computer 208; computer 208 measures one or more of the charge-discharge periods of the selected capacitor, and thereby provides a measurement of its capacitance; col. 5, lines 31-35; col. 6, lines 16-18), to a potential equal to the potential of the (col. 6, lines 49-60; transmits the potential from the measuring line to the neutralizing line but interposes a high impedance therebetween).

With respect to claim 2, Kustanovich discloses the capacitance detection device according to claim 1, wherein the control circuit measures, as the voltage change of the sensor element (see Fig. 5 which discloses a circuit useful in connecting the transducer of Figs. 1-4 to a measuring device for individually measuring the capacitance of each capacitor in the array; col. 2, lines 38-41), a voltage of the sensor element when the charging voltage is supplied to the sensor element for a predetermined time, and/or a time from a start of charging of the sensor element until the voltage of the sensor element reaches a predetermined voltage (col. 5, lines 20-30).


With respect to claim 4, Kustanovich discloses the capacitance detection device according to claim 1, wherein the control circuit includes a plurality of charge control terminals that are terminals supplying a charging voltage to the row control lines and connected to resistors having resistance values different from each other (the output of bistable device 206 is connected via electrical resistor 212 to the juncture of line 202 with the input to the buffer amplifier 200. The juncture of the output of bistable device 206 with resistor 212 is connected to a computer 208; computer 208 measures one or more of the charge-discharge periods of the selected capacitor, and thereby provides a measurement of its capacitance; col. 5, lines 31-35; col. 6, lines 16-18; the selection of particular capacitors C within the matrix illustrated in FIG. 5, for measurement of its capacitance, is effected by actuating a selected switch SW.sub.X in the X-lines and a selected switch SW.sub.Y in the Y-lines. This selection of the individual capacitors is by computer 208 which issues a command to actuate the SW.sub.X and SW.sub.Y switches for the selected capacitor. In the example illustrated in FIG. 5, it will be seen that capacitor C.sub.2,2 has been selected, the selection being effected by actuating the second from the top switch SW.sub.X to cause its X-lines to be connected to the measuring line 202 rather to the neutralizing line 210).

With respect to claim 5, Kustanovich discloses the capacitance detection device according to claim 1, further comprising a shield line connected to an output of the equipotential circuit and electrically shielding the row control line and the column control line (col. 5, lines 50-65; Y-lines connected to a common reference potential, in this case ground).

With respect to claim 6, Kustanovich discloses the capacitance detection device according to claim 1, wherein the equipotential circuit is connected to the column control line (col. 5, lines 50-65; Y-lines connected to a common reference potential, in this case ground), and
the control circuit sequentially changes the position of the sensor element (col. 3, lines 51-55) subject to measurement in a column direction (col. 3, lines 51-57), and when no switching can be made in the column direction (col. 5, lines 50-65; Y-lines connected to a common reference potential, in this case ground), changes the position in a row direction (col. 3, lines 51-55; sequentially scans all the capacitors by successively selecting each horizontal row and vertically scanning all the vertical columns in each row).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866